Barclay, P. J.
This is a proceeding, original in this court, to ascertain by what warrant defendants assume to ■ act as directors of a school district in the city of Piedmont, in Wayne county. The action was begun by an information exhibited by Mr. Ing, the prosecuting attorney of that county. The defendants are Mrs. Lillie MoSpaden and Messrs. Lee, Clau-., and Bates. The defendants are charged with having taken forcible possession of a schoolhouse in Piedmont by virtue of their pretended offices, and to be usurping generally the powers of said offices.
*633The history of the unfortunate difference that gave rise to these proceedings need not be given at any great length. The defendants’ counsel at the bar concedes that all of the defendants (except Mrs. McSpaden) are not entitled lawfully to act as directors; so the case is narrowed to a consideration of the official standing of Mrs. McSpaden.
We shall assume for the purposes of this hearing (though there is an issue on that point in the pleadings) that she was duly elected to the office of school director. The serious objection interposed to her exercise of the duties of the office is that she can not be permitted to hold the office, because of her sex.
On her part there is an earnest and able argument to show that the objection just mentioned is not valid. A further defense is based on the fact that a prior information in quo warranto was filed in the circuit court of Wayne county (long before the proceeding in this division of the supreme court was begun). It is claimed that while that action is in progress the pending action here should be abated.
The case in Wayne county was instituted against Mrs. McSpaden, alone, in August, 1896, by the same prosecuting attorney, Mr. Ing, but upon the relation of certain private persons, named therein as relators. The circuit court entered a rule for defendant to answer; but the service thereof was afterward quashed by the court for insufficiency, and another rule to the' same purport was entered, returnable at the February term, 1897. There is nothing before this division to show that this rule was served on the said defendant before this action was brought, November 11, 1896.
The facts which we consider decisive of the case are admitted.
*6341. The defense founded on the pendency of another action in the circuit court needs but short notice. The former action was based upon an information by the prosecuting attorney on the relation of several private persons. Under the statute governing such proceedings, the cause, once begun, could not be dismissed by the prosecuting attorney without the consent of the relators. R. S. 1889, sec. 7390. The case now at bar was started by an information filed by the prosecuting attorney, officially, in the name of the State of Missouri, and independently of any suggestion by any private person. This form of action is essentially one on behalf of the State, and its use can not properly be held to be nullified or abridged by a prior action on the relation of unofficial parties.
The State, it is true, has moved in this matter at the instance of the prosecuting attorney of the county, without the intervention of the attorney-general. But no objection of any want of authority on the part of the former to represent the State, or to take such steps on its behalf, has been interposed in any manner, so no objection of that kind need be considered.
The different classes of proceedings in quo warranto have been described in former opinions of the supreme court. State ex rel. v. St. Louis Perpet. etc. Ins. Co. (1843) 8 Mo. 330; State v. Vail (1873) 53 Mo. 97. It is plain to us that an information by the State’s officer should not be abated by a suggestion of the fact that an earlier action, founded on the relation of private parties, is yet pending in a circuit court.
Nor is it necessary to inquire whether the plea of a former action is not bad on other grounds.
2. The objection that the defendant, Mrs. Mc-Spaden (because a woman) is disqualified to exercise-the functions of a school director of Piedmont is well taken, under the existing law. It is conceded that the *635following section of the Revised Statutes of 1889 is applicable to the case, viz.:
“Sec. 8086. Election of directors. — The qualified voters of the district shall, annually, on the first Tuesday of April, elect two directors, who are citizens of, the United States, resident tax-payers and qualified voters of the district, and who shall have paid a state and county tax within one year next preceding their election or appointment, who shall hold their office for three years and until their successors are duly elected and qualified; and all vacancies in the board shall be filled for the unexpired term.”
According to the constitution of Missouri only males are eligible as voters, and hence only males are eligible as school directors under the law above quoted. Const. 1875, art. 8, sec. 2.
It is ai’gued on behalf of Mrs. McSpaden that the qualifications defined by section 8086 are merely directory, and may be disregarded at the will of the electors of a school district. But we do not regard that argument as sound. Within the limitations imposed by the organic law, the legislature has the power to prescribe the qualifications requisite to office-holding, and it is not the proper function of any court to nullify any of them. The choice of the people for such an office must be confined to those persons who by law are designated as qualified to take the office and discharge its duties. The wisdom and good policy of such enactments are matters for the consideration of the lawmaking department of the government.
Mrs. McSpaden is not qualified by law to fill the office of school director of Piedmont, and a judgment of ouster will be entered against her as well as against all the other defendants.
Maceablane, Robinson, and Bkace, JJ., concur.